DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating element in claim 2, and claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 and 5, claim limitation “the cooking element producing heat” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “producing heat” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0016 of the specification states: As best illustrated in FIGS. 1 through 5, the 
	For examination purposes, a/the cooking element is construed as electric cooking element.

Regarding claim 1, claim limitation “a/the control unit setting a desired temperature” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “setting a desire temperature” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0022 and 0023 of the specification states: [0022] The control unit 50 comprises a display 52 that is coupled to the hot plate 12 and the display 52 is coupled to the control circuit 20.  The display 52 displays actual temperature indicia 54 comprises numbers 
	For examination purposes, a/the control unit is construed as a user control unit. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claims 2 and 5, the claim(s) contains subject matter “the heating element being positioned on the top side” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In para 0016 of the specification states: The hot plate 12 has a top side 16 and a front side 18, and the cooking element 14 is positioned on the top side 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 5, the terms “a cooking pot” in line 1 of claims 1 and 5, and “a pot” in line 16 of claim 1, and line 18 of claim 5 are not definite. Claims alternate between reciting a cooking pot, and a pot such that it is not clear whether a cooking pot, or a pot is intended to be claimed. For examination purposes, a cooking pot and a pot are construed as the same pot.

Claim 1 recites the limitation "the front side" in lines 35-36.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 5 recites the limitation “the heating element”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160014849 A1 to Hegedis et al. (“Hegedis”), in view of US 20160374372 A1 to Widitora et al. (“Widitora”), and in further view of US 4295027 A to Zushi et al (“Zushi”). 

Regarding claim 1, Hegedis discloses, a heat sensing cooking assembly (see Fig. 2B) being configured to retain a cooking pot (see vessel 11) at a selected temperature (disclosed in para 0101 “The display indicates the user selected temperature 119, the actual temperature 120, the current actual time 121 and the time remaining in the cooking process 122”), the assembly comprising: 
a hot plate (see cooking appliance 10 in Fig. 2B) having a cooking element (see induction heating coil 23 in Fig. 2B or induction coil 40 in Fig. 3)  being positioned thereon (see Fig. 2B), the cooking element (see induction coil 23 or induction coil 40 in Fig. 3) producing heat when the cooking element is turned on (wherein it is known in the art that the induction coil 23 is configured to heat up the cooking surface 12 and the vessel 11, or it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the induction coil 23, wherein the induction coil 23 is the same as induction coil 40 in Fig. 3 wherein the induction coil is surrounded by a conductive, spiral, inductor 43 to form an induction heating coil as disclosed in para 0080 in order to produce heat to heat up the cooking surface and the vessel 11 by the induction heating process”),  
a control circuit (see control MCU 26) being coupled to the hot plate (see Fig. 2B), the control circuit receiving an on input and an off input (see button start/stop on the user interface 14 and see Figs. 13, 14 and disclosed in para 0062 “The micro controller 26 also receives inputs from the user operated switches and controls 15, 16.  The MCU 26 co-operates with proportional control software 27 and a cooking control programme 28 to effect control over the power control hardware 29.  The power control hardware 29 supplies power to the induction coil 23 and supplies information 30 to the display panel 17, that information providing feedback to the user regarding the users own selection of preferences using the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process),
said cooking element being turned on when said control circuit receives said on input, (see Figs. 13 and 14);  
a thermometer (see display 17 in Fig. 2B, wherein the display 17 is configured to read and show the actual temperature of the pot/food as shown in Figs. 11 and 12 with actual temp/pot temp) being coupled to the hot plate (see Fig. 2B), the thermometer being electrically coupled to the control circuit (see display 17 being electrically coupled to the control MCU 26 in Fig. 2B);  
an output port (see socket 18) being coupled to the hot plate (see Fig. 2B), the output port (18) being electrically coupled to the control circuit (26) such that the output port is in electrical communication with the thermometer (see Fig. 2B);  
a first thermocouple (see one of electrical leads 19 and thermal sensors 20 in Fig. 2B) being removably plugged into the output port (disclosed in para 0061 “The enclosure 13 provides a optional socket 18 for receiving the electrical lead 19 of a thermal sensor 20”) such that the first thermocouple (19 and 20) is in electrical communication with the thermometer (see Fig. 2B), the first thermocouple being draped into a pot (see vessel 11) that has been placed on the cooking element (see Fig. 2B) thereby placing the first thermocouple in thermal communication with an interior of the pot wherein the first thermocouple is configured to be in thermal communication with a food item (see food to be cooked 21) being cooked in the pot (11);  
a second thermocouple (see electrical leads 19 and thermal sensors 20 in Fig. 1) being removably plugged into the output port (18) such that the second thermocouple is in electrical communication with the thermometer (see Fig. 1), the second thermocouple having a distal end with respect to the output port (see distal end with sensor 20), the distal end releasably engaging a port (see openimg/port in Fig. 1 and para 0069) on a lid (see lid 22 in Fig. 1) of a pressure (see vessel 11) that has been placed on the cooking element (see Fig. 1) such that the distal end is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner (see Fig. 1 and disclosed in para 0069 “A lid may also be provided with openings or ports through which a probe may be inserted”);  and 
a control unit (see user interface 14 in Fig. 2B) being coupled to the hot plate (see Fig. 2B), the control unit setting a desired temperature (see the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process, set temp 119 in Fig. 11), the control unit (14) being in electrical communication with the output port (see Fig. 2B), the control circuit receiving said on/off input from the control unit (see button start/stop on the user interface 14 and see Figs. 13, 14 and disclosed in para 0062 “The micro controller 26 also receives inputs from the user operated switches and controls 15, 16.  The MCU 26 co-operates with proportional control software 27 and a cooking control programme 28 to effect control over the power control hardware 29.  The power control hardware 29 supplies power to the induction coil 23 and supplies information 30 to the display panel 17, that information providing feedback to the user regarding the users own selection of preferences using the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process), and said control circuit receiving said input from the control unit to keep a temperature at the desired temperature (disclosed in para 0110 “by selecting an "Oil feature" the user can select a fat/oil type to be used and the unit limits the heat to keep below a "smoke point" of the oil”), the control unit (14) being positioned on the front side of the hot plate (see Fig. 1 and Fig. 2B). 

    PNG
    media_image1.png
    711
    741
    media_image1.png
    Greyscale

However, Hegedis does not explicitly discloses, the distal end having a coupler thereon, the coupler releasably engaging a port on a lid of a pressure canner that has been placed on the cooking element such that the coupler is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner, and the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature.
Nonetheless, Widitora teaches, a thermocouple (see probe 440 and wire 442 in Fig. 6), the thermocouple having a distal end (see distal end with probe 440), the distal end having a (see fastener 444 in Fig. 6) thereon, the coupler releasably engaging a port (see central point of end wall 450) on a lid (see end wall 450) of a pressure canner (see can 12) that has been placed on the cooking element (see heating system 10) such that the coupler (444) is in thermal communication with an interior of the pressure canner (see Fig. 6 and disclosed in para 0053 “Fastener 444 extends through end wall 450 of can 12 and provides the rigid coupling and hermetic seal between probe 440, lead 442 and can 12”) wherein the thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner (see Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the distal end of the second thermocouple of Hegedis, wherein the distal end having a coupler thereon, the coupler releasably engaging a port on a lid of a pressure canner that has been placed on the cooking element such that the coupler is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner as taught/suggested by Widitora in order to keep the food item being cooked in the pressure canner not leaking or escaping during the cooking process since the fastener extends through end wall of can and provides the rigid coupling and hermetic seal between probe, lead and can as disclosed in para 0053 by Widitora. 
Hegedis and Widitora does not explicitly disclose, the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature.
Nonetheless, Zushi teaches, the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature (disclosed in Col. 19 lines 2-22“Once the counting down of the preset time is commenced, the arithmetic operation unit 144 checks the time counts and the temperature data (detected temperature) sent from the control unit 142.  Thus, the temperature check is made first and then the time check.  When the detected temperature (the foodstuff temperature) becomes lower than the set temperature, the control unit 142 gives an instruction to the output control unit 147 that turns ON again the output control circuit 67.  Consequently, the magnetron 42 oscillates again to heat the foodstuff 5.  Again, the time check and the temperature check are made and when the detected temperature becomes higher than the set temperature, the output control unit 67 is turned OFF again thereby temporarily stopping the oscillation of the magnetron 42.  These series of operations are continued until the set time becomes [0].  When the control unit 142 detects this condition, subsequent operations proceed in the same manner as in Example A and buzzer 53 is operated when all operations are completed”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the control circuit of Hegedis, wherein the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense as taught/suggested by Zushi in order to maintain the food item at a constant temperature until the preset temperature preservation time elapses as disclosed in Col. 19 line 23-36 by Zushi. 

Regarding claim 2, Hegedis discloses, wherein the hot plate has a top side and a front side (see Fig. 1 and 2B), the heating element (see heating coil 23/40) being positioned on the top side (see Fig. 2B). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160014849 A1 to Hegedis et al. (“Hegedis”), in view of US 20160374372 A1 to Widitora et al. (“Widitora”), and in further view of US 4295027 A to Zushi et al (“Zushi”), and in further view of US 20120152932 A1 to Moon et al. (“Moon”). 
 
Regarding claim 3, Hegedis in view of Widitor, and Zushi discloses all the limitations in claim 2.
Hegedis further discloses, wherein the control unit (14) comprises: a display (see LCD 17) being coupled to the hot plate (see Fig. 2B), the display being coupled to the control circuit (see Fig. 2B), the display displaying actual temperature (see actual temp 120 in Fig. 11) indicia comprising numbers indicating the temperature detected by the first or second thermocouple (see Fig. 11), the display displaying desired temperature indicia comprising numbers indicating the desired temperature (see set temp 119);  
a button (see the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process, or see rotating user inputs or temperature 116 in Fig. 11 or the user selected temperature and measured temperature of a vessel in accordance with the selection made by a user on the adjacent temperature control 138 in Fig. 12) being coupled to the hot plate (see Figs. 2B, 11 or 12), the button being electrically coupled to the control circuit (see Fig. 2B), the button is configured to increase the desired temperature toward (see + sign of control 138 in Fig. 12) and decrease the desired temperature toward a minimum temperature when the button is manipulated (see - sign of control 138 in Fig. 12). 
However, Hegedis in view of Widitor, and Zushi does not explicitly discloses the increase button and the decrease button.
Nonetheless, Moon teaches, the increase button (see increase button with + sign in Fig. 1K and disclosed in para 0052, and para 0259 “Press the desired set temperatures ranging from "Low" to "Max/Sear".  If you need to increase or decrease the temperature press the "-" or "+" buttons”) the increase button increasing the desired temperature toward a maximum temperature when the increase button is manipulated (see Fig. 1K) and a decrease button (see decrease button with – sign in Fig. 1K and disclosed in para 0052 and para 0259) and both are being coupled to the hot plate (see Fig. 1K), the decrease button decreasing the desired temperature toward a minimum temperature when the decrease button is manipulated (disclosed in para 0259 “Press the desired set temperatures ranging from "Low" to "Max/Sear".  If you need to increase or decrease the temperature press the "-" or "+" buttons”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the control knob/button of Hegedis, wherein the knob/ a single button having the increase button and the decrease button as taught/suggested by Moon in order precisely specify a desired temperature as disclosed in para 0275 by Moon.

Regarding claim 4, Hegedis in view of Widitor, and Zushi discloses all the limitations in claim 1.
Hegedis further discloses, the heat sensing cooking assembly is supplied power (see Fig. 2b with power control hardware 29 supplies power to the induction coil 23 as disclosed in para 0062).
However, Hegedis in view of Widitor, and Zushi does not explicitly discloses a power cord being coupled to and extending away from the hot plate, the power cord being electrically coupled to the control circuit, the power cord having a distal end with respect to the hot plate, the distal end having a male plug being electrically coupled thereto wherein the male plug is configured to be electrically coupled to a power source comprising a female electrical outlet.
Nonetheless, Moon teaches, a power cord (see annotated Fig. 1A) being coupled to and extending away from the hot plate (see Fig. 1A), the power cord being electrically coupled to the control circuit (see Fig. 1A), the power cord having a distal end with respect to the hot plate, the distal end having a male plug (see annotated Fig. 1A) being electrically coupled thereto wherein the male plug is configured to be electrically coupled to a power source comprising a female electrical outlet (disclosed in para 0030 “an interface adapted to receive, store, and execute a plurality of instructions of a multistage programmable recipe using said induction cooking unit; a power supply adapted to be coupled to a power source; a controller coupled to said power supply, said interface, and said induction cooking unit adapted to control said induction cooking unit according to said plurality of instructions of said multistage programmable recipe”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the power supply of Hegedis, a power cord being coupled to and extending away from the hot plate, the power cord being electrically coupled to the control circuit, the power cord having a distal end with respect to the hot plate, the distal end having a male plug being .

    PNG
    media_image2.png
    355
    706
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160014849 A1 to Hegedis et al. (“Hegedis”), in view of US 20160374372 A1 to Widitora et al. (“Widitora”), and in further view of US 4295027 A to Zushi et al (“Zushi”), and in further view of US 20120152932 A1 to Moon et al. (“Moon”). 

Regarding claim 5, Hegedis discloses, a heat sensing cooking assembly (see Fig. 2B) being configured to retain a cooking pot (see vessel 11) at a selected temperature (disclosed in para 0101 “The display indicates the user selected temperature 119, the actual temperature 120, the current actual time 121 and the time remaining in the cooking process 122”), the assembly comprising: 
a hot plate (see cooking appliance 10 in Fig. 2B) having a cooking element (see induction heating coil 23 in Fig. 2B or induction coil 40 in Fig. 3)  being positioned thereon (see Fig. 2B), (see induction coil 23 or induction coil 40 in Fig. 3) producing heat when the cooking element is turned on (wherein it is known in the art that the induction coil 23 is configured to heat up the cooking surface 12 and the vessel 11, or it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the induction coil 23, wherein the induction coil 23 is the same as induction coil 40 in Fig. 3 wherein the induction coil is surrounded by a conductive, spiral, inductor 43 to form an induction heating coil as disclosed in para 0080 in order to produce heat to heat up the cooking surface and the vessel 11 by the induction heating process”), the hot plate has a top side and a front side (see Fig. 1 and annotated Fig. 2B), the heating element (see heating coil 23/40) being positioned on the top side (see Fig. 2B);
a control circuit (see control MCU 26) being coupled to the hot plate (see Fig. 2B), the control circuit receiving an on input and an off input (see button start/stop on the user interface 14 and see Figs. 13, 14 and disclosed in para 0062 “The micro controller 26 also receives inputs from the user operated switches and controls 15, 16.  The MCU 26 co-operates with proportional control software 27 and a cooking control programme 28 to effect control over the power control hardware 29.  The power control hardware 29 supplies power to the induction coil 23 and supplies information 30 to the display panel 17, that information providing feedback to the user regarding the users own selection of preferences using the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process), said cooking element being turned on when said control circuit receives said on input, said cooking element being turned off when said control circuit receives said off input (see Figs. 13 and 14);  
a thermometer (see display 17 in Fig. 2B, wherein the display 17 is configured to read and show the actual temperature of the pot/food as shown in Figs. 11 and 12 with actual temp/pot temp) being coupled to the hot plate (see Fig. 2B), the thermometer being electrically coupled to the control circuit (see display 17 being electrically coupled to the control MCU 26 in Fig. 2B);  
an output port (see socket 18) being coupled to the hot plate (see Fig. 2B), the output port (18) being electrically coupled to the control circuit (26) such that the output port is in electrical communication with the thermometer (see Fig. 2B);    
a first thermocouple (see one of electrical leads 19 and thermal sensors 20 in Fig. 2B) being removably plugged into the output port (disclosed in para 0061 “The enclosure 13 provides a optional socket 18 for receiving the electrical lead 19 of a thermal sensor 20”) such that the first thermocouple (19 and 20) is in electrical communication with the thermometer (see Fig. 2B), the first thermocouple being draped into a pot (see vessel 11) that has been placed on the cooking element (see Fig. 2B) thereby placing the first thermocouple in thermal communication with an interior of the pot wherein the first thermocouple is configured to be in thermal communication with a food item (see food to be cooked 21) being cooked in the pot (11);  
a second thermocouple (see electrical leads 19 and thermal sensors 20 in Fig. 1) being removably plugged into the output port (18) such that the second thermocouple is in electrical communication with the thermometer (see Fig. 1), the second thermocouple having a distal end with respect to the output port (see distal end with sensor 20), the distal end releasably engaging a port (see openimg/port in Fig. 1 and para 0069) on a lid (see lid 22 in Fig. 1) of a pressure canner (see vessel 11) that has been placed on the cooking element (see Fig. 1) such that the distal end is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being (see Fig. 1 and disclosed in para 0069 “A lid may also be provided with openings or ports through which a probe may be inserted”); 
a control unit (see user interface 14 in Fig. 2B) being coupled to the hot plate (see Fig. 2B), the control unit setting a desired temperature (see the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process, set temp 119 in Fig. 11), the control unit (14) being in electrical communication with the output port (see Fig. 2B), the control circuit receiving said on/off input from the control unit (see button start/stop on the user interface 14 and see Figs. 13, 14 and disclosed in para 0062 “The micro controller 26 also receives inputs from the user operated switches and controls 15, 16.  The MCU 26 co-operates with proportional control software 27 and a cooking control programme 28 to effect control over the power control hardware 29.  The power control hardware 29 supplies power to the induction coil 23 and supplies information 30 to the display panel 17, that information providing feedback to the user regarding the users own selection of preferences using the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process), and said control circuit receiving said input from the control unit to keep a temperature at the desired temperature (disclosed in para 0110 “by selecting an "Oil feature" the user can select a fat/oil type to be used and the unit limits the heat to keep below a "smoke point" of the oil”), the control unit (14) being positioned on the front side of the hot plate (see Fig. 1 and Fig. 2B), the control unit being positioned on the front side of the hot plate (see annotated Fig. 2B), the control unit comprising: 
a display (see LCD 17) being coupled to the hot plate (see Fig. 2B), the display being coupled to the control circuit (see Fig. 2B), the display displaying actual temperature (see actual temp 120 in Fig. 11) indicia comprising numbers indicating the temperature detected by the first (see Fig. 11), the display displaying desired temperature indicia comprising numbers indicating the desired temperature (see set temp 119);  
a button (see the user controls 15, 16, the progress of the cooking process and data as may be required regarding the cooking process, or see rotating user inputs or temperature 116 in Fig. 11 or the user selected temperature and measured temperature of a vessel in accordance with the selection made by a user on the adjacent temperature control 138 in Fig. 12) being coupled to the hot plate (see Figs. 2B, 11 or 12), the button being electrically coupled to the control circuit (see Fig. 2B), the button is configured to increase the desired temperature toward a maximum temperature when the button is manipulated (see + sign of control 138 in Fig. 12) and decrease the desired temperature toward a minimum temperature when the button is manipulated (see - sign of control 138 in Fig. 12); and 
the heat sensing cooking assembly is supplied power (see Fig. 2b with power control hardware 29 supplies power to the induction coil 23 as disclosed in para 0062).
However, Hegedis does not explicitly discloses, the distal end having a coupler thereon, the coupler releasably engaging a port on a lid of a pressure canner that has been placed on the cooking element such that the coupler is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner, the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature, the increase button and the decrease button, and a power cord being coupled to and extending away from the hot plate, the power cord being electrically coupled to the control circuit, the power cord having a distal end with respect to the hot plate, the distal end having a 
Nonetheless, Widitora teaches, a thermocouple (see probe 440 and wire 442 in Fig. 6), the thermocouple having a distal end (see distal end with probe 440), the distal end having a coupler (see fastener 444 in Fig. 6) thereon, the coupler releasably engaging a port (see central point of end wall 450) on a lid (see end wall 450) of a pressure canner (see can 12) that has been placed on the cooking element (see heating system 10) such that the coupler (444) is in thermal communication with an interior of the pressure canner (see Fig. 6 and disclosed in para 0053 “Fastener 444 extends through end wall 450 of can 12 and provides the rigid coupling and hermetic seal between probe 440, lead 442 and can 12”) wherein the thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner (see Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the distal end of the second thermocouple of Hegedis, wherein the distal end having a coupler thereon, the coupler releasably engaging a port on a lid of a pressure canner that has been placed on the cooking element such that the coupler is in thermal communication with an interior of the pressure canner wherein the second thermocouple is configured to be in thermal communication with the food item being cooked in the pressure canner as taught/suggested by Widitora in order to keep the food item being cooked in the pressure canner not leaking or escaping during the cooking process since the fastener extends through end wall of can and provides the rigid coupling and hermetic seal between probe, lead and can as disclosed in para 0053 by Widitora. 
Hegedis and Widitora does not explicitly disclose, the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature.
Zushi teaches, the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit receiving said on input when the control unit sense a temperature below the desired temperature (disclosed in Col. 19 lines 2-22“Once the counting down of the preset time is commenced, the arithmetic operation unit 144 checks the time counts and the temperature data (detected temperature) sent from the control unit 142.  Thus, the temperature check is made first and then the time check.  When the detected temperature (the foodstuff temperature) becomes lower than the set temperature, the control unit 142 gives an instruction to the output control unit 147 that turns ON again the output control circuit 67.  Consequently, the magnetron 42 oscillates again to heat the foodstuff 5.  Again, the time check and the temperature check are made and when the detected temperature becomes higher than the set temperature, the output control unit 67 is turned OFF again thereby temporarily stopping the oscillation of the magnetron 42.  These series of operations are continued until the set time becomes [0].  When the control unit 142 detects this condition, subsequent operations proceed in the same manner as in Example A and buzzer 53 is operated when all operations are completed”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the control circuit of Hegedis, wherein the control circuit receiving said off input when the control unit senses a temperature exceeding the desired temperature, said control circuit 
Hegedis in view of Widitor, and Zushi does not explicitly discloses the increase button and the decrease button, and a power cord being coupled to and extending away from the hot plate, the power cord being electrically coupled to the control circuit, the power cord having a distal end with respect to the hot plate, the distal end having a male plug being electrically coupled thereto wherein the male plug is configured to be electrically coupled to a power source comprising a female electrical outlet.
Nonetheless, Moon teaches, the increase button (see increase button with + sign in Fig. 1K and disclosed in para 0052, and para 0259 “Press the desired set temperatures ranging from "Low" to "Max/Sear".  If you need to increase or decrease the temperature press the "-" or "+" buttons”) the increase button increasing the desired temperature toward a maximum temperature when the increase button is manipulated (see Fig. 1K) and a decrease button (see decrease button with – sign in Fig. 1K and disclosed in para 0052 and para 0259) and both are being coupled to the hot plate (see Fig. 1K), the decrease button decreasing the desired temperature toward a minimum temperature when the decrease button is manipulated (disclosed in para 0259 “Press the desired set temperatures ranging from "Low" to "Max/Sear".  If you need to increase or decrease the temperature press the "-" or "+" buttons”), and a power cord (see annotated Fig. 1A) being coupled to and extending away from the hot plate (see Fig. 1A), the power cord being electrically coupled to the control circuit (see Fig. 1A), the power cord having a distal end with respect to the hot plate, the distal end having a male plug (see annotated Fig. 1A) being electrically coupled thereto wherein the male plug is configured to be electrically coupled to a (disclosed in para 0030 “an interface adapted to receive, store, and execute a plurality of instructions of a multistage programmable recipe using said induction cooking unit; a power supply adapted to be coupled to a power source; a controller coupled to said power supply, said interface, and said induction cooking unit adapted to control said induction cooking unit according to said plurality of instructions of said multistage programmable recipe”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the control knob/button of Hegedis, wherein the knob/ a single button having the increase button and the decrease button as taught/suggested by Moon in order precisely specify a desired temperature as disclosed in para 0275 by Moon, and it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the power supply of Hegedis, a power cord being coupled to and extending away from the hot plate, the power cord being electrically coupled to the control circuit, the power cord having a distal end with respect to the hot plate, the distal end having a male plug being electrically coupled thereto wherein the male plug is configured to be electrically coupled to a power source comprising a female electrical outlet as taught/suggested by Moon in order obtain the power supply of the cooking assembly that is configured to couple to the power source via the male plug of the power cord as disclosed in para 0030 by Moon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761